DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 13-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kumagai (US 6,462,385).
	In re claim 1
performing a first implantation into a substrate 10 at a first depth using a first mask 96, the first mask 96 having at least a first opening O1 defining a first well 97 and a second opening O2 defining a second well 98 (Fig. 4);
performing a second implantation into the substrate 10 at a second depth using a second mask 114, the second mask 114 having at least a third opening defining a third well 116 and a fourth opening defining a fourth well 118, and the second depth being closer to an implant surface of the substrate 10 than the first depth (Fig. 6);
forming a CMOS device 12 (i.e. a memory cell composed of CMOS, col. 3, lines 3-6 and col. 6, line 14) using at least the first well 97 and the third well 116; and
forming a peripheral device 14 (col. 6, line 11) using at least the second well 98 and the fourth well 118.
                           
                 
    PNG
    media_image1.png
    375
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    344
    691
    media_image2.png
    Greyscale

	In re claim 2, Kumagai teaches forming a device element 93 (i.e. a low-resistance layer) of the CMOS device 12 and a device element 94 (i.e. another low resistance) of the peripheral device 14 during a single, shared process (Fig. 3).

	In re claim 3, Kumagai teaches that the first implantation and the second implantation occur within a single process module, because wells 97 and 98; and 116 and 118 are wells formed by implantation simultaneously (col. 3, lines 36-40), which means that the implantation is performed within the same process module.

	In re claim 7, Kumagai teaches that the second well 98 and the fourth well 118 are at least partially adjacent to one another in a direction (i.e. the vertical direction) perpendicular to the implant surface (i.e. the surface parallel to the top surface of the substrate), and have different lengths in a direction parallel to the implant surface (Fig. 6).

	In re claim 13, Kumagai teaches a method of making semiconductor devices, comprising:
forming CMOS devices 12 (i.e. a memory cell composed of CMOS, col. 3, lines 3-6 and col. 6, line 14) of a CMOS platform on a substrate 10, the CMOS devices 12 being formed using at least a first deep well 97 implanted using a first mask 96 (Fig. 4) and at least a first shallow well 116 implanted using a second mask 114 (Fig. 6); and
forming at least one peripheral device 14 (col. 6, line 11) on the substrate 10, using at least a second deep well 98 implanted using the first mask 96 (Fig. 4), and at least a second shallow well 118 implanted using the second mask 114 (Fig. 6).

	In re claim 14, Kumagai teaches forming a first device element 93 (i.e. a low-resistance layer) of the CMOS device 12 and a second device element 94 (i.e. another low resistance) of the peripheral device 14 during a single, shared process (Fig. 3).

	In re claim 15, Kumagai teaches that the substrate 10 is doped a first conductivity type (i.e. a p-type, col. 5, lines 26-27), and the first device element 93 and the second device element 94 include a first well 93 of opposite conductivity type (i.e. n-type, using n-type dopant, such as phosphorus, col. 6, lines 58-59) and a second well 94 of opposite conductivity type (i.e. n-type, using n-type dopant, such as phosphorus, col. 6, lines 58-59), respectively.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al. (US 2014/0247001) in view of Kumagai (US 6,462,385).
	In re claim 18, Moriya et al., in Fig. 2 and corresponding text, teach a method of making semiconductor devices, comprising:
forming CMOS devices (i.e. a second circuit formed on a second region 20, wherein the second circuit is composed of CMOS, [0051]) of a CMOS platform on a substrate 41, the CMOS devices being formed using at least a first deep well 52 (i.e. an N-type implanted deep buried layer, [0065]) and at least a first shallow well 112 (i.e. an N-type implanted well, [0057]); and
forming at least one double-diffused metal oxide transistor (DMOS) in the substrate 41 (i.e. a first circuit formed on a first region 10, wherein the first circuit 

    PNG
    media_image3.png
    294
    740
    media_image3.png
    Greyscale

	In re claim 18, Moriya et al. are silent as to using different masks (i.e. a first mask and a second mask) for forming different wells (i.e. the first deep well, the first shallow well, the second deep well and the second shallow well).  
	However, utilizing different masks for forming different wells has been widely practiced in the art, as evidenced by Kumagai.   In this regard, Kumagai teaches a method of making semiconductor devices, comprising: performing a first implantation into a substrate 10 using a first mask 96 to form a deep well 97 (Fig. 4); and performing a second implantation into the substrate 10 using a second mask 114, to form a shallow well 116 (Fig. 6).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Kumagai’s teachings to Moriya’s method by using different mask to form different wells, as it is no more than the predictable use of prior-art elements (i.e. using different masks) according to their established functions (i.e. using different masks in order to implant different-depth wells).  

In re claim 20, Moriya et al. teach that the at least one DMOS includes a lateral DMOS (i.e. a first circuit formed on a first region 10, wherein the first circuit is composed of a lateral DMOS, [0051], as shown in Fig. 2)

8.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Negoro et al.(US 2004/0227183) in view of Kumagai (US 6,462,385).
	In re claim 18, Negoro et al., in Fig. 14 and corresponding text, teach a method of making semiconductor devices, comprising:
forming CMOS devices (i.e. a controller comprising a CMOS, [0157], claim 15) of a CMOS platform on a substrate 2, the CMOS devices being formed using at least a first deep well 44 (e.g. an N-type deep buried well, [0135]) and at least a first shallow well 40 (e.g. a P-type shallow well, [0137]); and
forming at least one double-diffused metal oxide transistor (DMOS) in the substrate 2 (i.e. a PchDMOS, [0072], [0076]), the DMOS transistor being formed using at least a second deep well 52 (i.e. a P-type deep buried well, [0139]), and at least a second shallow well 24.

    PNG
    media_image4.png
    498
    702
    media_image4.png
    Greyscale

In re claim 18, Negoro et al. are silent as to using different masks (i.e. a first mask and a second mask) for forming different wells (i.e. the first deep well, the first shallow well, the second deep well and the second shallow well).  
	However, utilizing different masks for forming different wells has been widely practiced in the art, as evidenced by Kumagai.   In this regard, Kumagai teaches a method of making semiconductor devices, comprising: performing a first implantation into a substrate 10 using a first mask 96 to form a deep well 97 (Fig. 4); and performing a second implantation into the substrate 10 using a second mask 114, to form a shallow well 116 (Fig. 6).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Kumagai’s teachings to Negoro’s method by using different mask to form different wells, as it is no more than the predictable use of prior-art elements (i.e. using different masks) according to their established functions (i.e. using different masks in order to implant different-depth wells).  

	In re claim 19, Negoro et al. teach that the at least one DMOS includes a vertical DMOS ([0072], [0076]).

9.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 6,462,385) in view of Hshieh (US 6,031,265).
	In re claims 8 and 16, Kumagai does not teach that the peripheral device includes a vertical double-diffused metal oxide semiconductor (DMOS) transistor.   However, the vertical DMOS has been widely used in the peripheral device, as .

10.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 6,462,385) in view of Kitaguchi (US 2004/0251493).
	In re claims 9 and 170, Kumagai does not teach that the peripheral device includes a lateral double-diffused metal oxide semiconductor (DMOS) transistor.   However, the lateral DMOS has been widely used in the peripheral device, as evidenced by Kitaguchi ([0038], [0158]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to provide the lateral DMOS in the peripheral device, as taught by Kitaguchi, in Kumagai’s method, for the purpose of improving the characteristics of the semiconductor device (see [0038] in Kitaguchi).
	
11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 6,462,385) in view of Wu (US 2009/0261411).
	In re claim 10, Kumagai does not teach that the peripheral device includes a floating-body MOS transistor.   However, the floating-body MOS transistor has been widely used in the peripheral device, as evidenced by Wu ([0001]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to provide the floating-body MOS transistor in the peripheral  .

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 6,462,385) in view of Kapoor (US 2007/0096144).
	In re claim 11, Kumagai does not teach that the peripheral device includes a junction field effect transistor (JFET).   However, the junction field effect transistor (JFET) has been widely used in the peripheral device, as evidenced by Kapoor ([0021]).  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to provide the junction field effect transistor (JFET) in the peripheral device, as taught by Kapoor, in Kumagai’s method.  This is because a person of ordinary skill would have been motivated to combine the prior-art transistor to achieve the claimed invention and that there would have been a reasonable expectation of success.  

13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 6,462,385) in view of Camillo-Castillo (US 2016/0380055).
	In re claim 12, Kumagai does not teach that the peripheral device includes a bipolar junction transistor (BJT).   However, the bipolar junction transistor (BJT) has been widely used in the peripheral device, as evidenced by Camillo-Castillo.  Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to provide the bipolar junction transistor (BJT) in the peripheral  device, as taught by Camillo-Castillo, in Kumagai’s method.  This is because .  

Allowable Subject Matter
14.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter: the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 6,462,385.  The improvement comprises: performing a fifth implantation into the substrate to form a fifth well, using the first mask and at the first depth; performing a sixth implantation into the substrate to form a sixth well, using the second mask and at the second depth; forming a second CMOS device using at least the fifth well and the sixth well, wherein isolation is provided between the CMOS device and the second CMOS device by a portion of the substrate between the third well and the sixth well (claim 4) and an active area of the peripheral device is enclosed by the second well and the fourth well (claim 6).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 26, 2021



/HSIEN MING LEE/